Exhibit 10.1
LifePoint Hospitals, Inc.
Change in Control Severance Plan and
Summary Plan Description
Effective June 1, 2002
As Amended and Restated December 10, 2008

 



--------------------------------------------------------------------------------



 



LifePoint Hospitals, Inc.
Change in Control Severance Plan and
Summary Plan Description
table of contents

                      Page   Introduction     1  
 
           
Section 1
  Definitions     1  
 
           
Section 2
  General; Authority of Administrator     2  
 
           
Section 3
  What Benefits Are Provided Under the Plan?     2  
 
           
Section 4
  How Do I Become Eligible to Receive Benefits?     7  
 
           
Section 5
  How Do I Make a Claim for Benefits?     8  
 
           
Section 6
  Can I Lose My Plan Benefits?     8  
 
           
Section 7
  What Are My Rights if My Claim for Benefits Is Denied?     8  
 
           
Section 8
  May I Assign My Rights Under This Plan?     10  
 
           
Section 9
  What Events Can Cause the Plan To Be Changed or Terminated?     10  
 
           
Section 10
  Additional Information     10  
 
           
Section 11
  What Are My Rights Under ERISA?     10  
 
           
Section 12
  Summary of Plan Information     11  
 
           
Exhibit A
  Eligible Employees     14  

 



--------------------------------------------------------------------------------



 



LifePoint Hospitals, Inc.
Change in Control Severance Plan and
Summary Plan Description
Introduction
     This document is dated December 10, 2008 (the “Effective Date) and is a
summary of your benefits, rights and obligations under the LifePoint Hospitals,
Inc. Change in Control Severance Plan (the “Plan”) maintained by LifePoint
Hospitals, Inc., a Delaware corporation and its successors and assigns (the
“Company”). This document is intended to comply with both the summary plan
description and the written plan requirements of ERISA (as hereinafter defined)
and the regulations issued under ERISA by the United States Department of Labor.
1. Definitions
     1.1 “Administrator” or “Plan Administrator” means a committee
(a) determined at the time the Change in Control and (b) consisting of the
Company’s then-sitting chief executive officer, executive vice president and
chief legal officer, executive vice president and chief administrative officer
(and any other individuals appointed to the committee by the chief executive
officer).
     1.2 “Affiliate” means the Company and all corporations, limited liability
companies, general or limited partnerships, trusts and other entities that are
members, with the Company, of a controlled group of corporations or a group of
trades or businesses under common control under Sections 414(b) and (c) of the
Internal Revenue Code and, except for indirect or direct subsidiaries of the
Company, that have been approved by the Company in a writing that identifies the
entity as an “Affiliate” hereunder. Notwithstanding the foregoing, the term
Affiliate specifically means and refers to, without limitation, LifePoint CSLP,
LLC, a Delaware limited liability company, LifePoint Corporate Services General
Partnership, a general partnership organized under the laws of the State of
Delaware, LifePoint CSGP, LLC, a Delaware limited liability Company, and
LifePoint RC, Inc., a Delaware corporation, and the successors and assigns of
each such entity.
     1.3 “Annual Pay” means, with respect to any Eligible Employee, the
aggregate of:
          (a) the annual (i.e., not prorated), base compensation payable to an
Eligible Employee, provided that such amount shall not be less than the highest
rate of annual, base compensation payable to such Eligible Employee (a) at the
time of a Change in Control or (b) during all or any portion of the six month
period immediately prior to a Change in Control that gives rise to payment of
Benefits to the Eligible Employee hereunder, whichever amount is greater; and
          (b) the entire (i.e., not prorated) target cash bonus amount most
recently established prior to the Change in Control that gives rise to payment
of Benefits to the Eligible Employee hereunder and which an Eligible Employee
would be eligible to receive in the year in which the Change in Control occurs,
assuming that any and all conditions to the payment of such target cash bonus
were satisfied, whether or not such conditions were actually satisfied.
     1.4 “Benefit” means the payments, benefits and other rights created in
favor of Eligible Employees under this Plan.
     1.5 “Category One” means and refers to a group of Employees identified on
Exhibit A hereto by reference to their job titles or to their pay grades within
the Company’s internal corporate salary structure.

 



--------------------------------------------------------------------------------



 



     1.6 “Category Two” means and refers to a group of Employees identified on
Exhibit A hereto by reference to their job titles or to their pay grades within
the Company’s internal corporate salary structure.
     1.7 “Change in Control” shall have the meaning specified in Section 12 of
the LifePoint Hospitals, Inc. 1998 Long-Term Incentive Plan, as the same is in
effect on the Effective Date.
     1.8 “Eligible Employee” means an Employee who satisfies the eligibility
requirements set forth in Section 4 of this document and who is employed
immediately prior to a Change in Control in a position within Category One or
Category Two. However, the term Eligible Employee shall not mean or refer to an
Employee who is subject to a written employment agreement (manually signed by
such Employee) with the Company or any of its Affiliates which written
employment agreement expressly provides that such Employee is not eligible to
participate in this Plan.
     1.9 “Employee” means a person who works for the Company or an Affiliate for
pay or financial compensation.
     1.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.11 “Successor Employer” means a person or entity that acquires all or any
part of the Company through purchase of assets, purchase of stock, trade of
assets or stock, spin-off, merger or acquisition in a transaction that is a
Change in Control, or a person or entity that acquires control of the Company in
any similar type of transaction or any person or entity that, immediately after
a Change in Control, owns or controls all or any portion of the business
conducted or assets owned by the Company (by or through its Affiliates or
subsidiaries) immediately prior to such Change in Control or that owns or
controls any of the ownership interests (or shares) of the Company issued and
outstanding immediately prior to the Change in Control (or any ownership
interests or shares issued by any person or entity in exchange for or in
replacement of any of the ownership interests (or shares) of the Company issued
and outstanding immediately prior to the Change in Control).
2. General; Authority of Administrator
     2.1 The Plan has been established to provide benefits to Eligible
Employees, on the terms of and pursuant to this document. The benefit received
by any Eligible Employee under the Plan is calculated without regard to the
actual period of unemployment of any such Eligible Employee following a Change
in Control, if any.
     2.2 This document constitutes the entire written Plan. Any oral or other
written expressions of the Plan or related to the Plan or its subject matter are
completely superseded by this document. This Plan may not be amended, revised or
altered in any way, in whole or in part, except by a formal, written Plan
amendment that is properly authorized, executed and delivered by the Company, or
pursuant to a written modification authorized under Section 9 of this Plan.
     2.3 The Administrator may delegate any of its duties or authorities to any
person or entity. Subject to Section 7 hereof, the Administrator has the
authority to make all decisions under the Plan, including making determinations
about eligibility, and the amounts of Benefits payable, under the Plan and
interpreting all Plan provisions.
3. What Benefits Are Provided Under the Plan

2



--------------------------------------------------------------------------------



 



     3.1 Severance Benefits: Eligible Employees who satisfy the conditions of
Section 4 shall be entitled to the severance benefits described in this
Section 3.1. Each such Eligible Employee shall be entitled to:
          (a) Be paid a lump sum cash payment equal in amount to the following:
               (1) For each Employee in Category One, 300% of his or her Annual
Pay.
               (2) For each Employee in Category Two, 150% of his or her Annual
Pay.
               (3) With respect to any Eligible Employee who is subject to a
written employment agreement (manually signed by such Employee) with the Company
or any Affiliate other than this Plan (the “Other Plan”), if the Other Plan
provides (immediately prior to a Change in Control) that, following a Change in
Control, a cash payment shall be made to such Eligible Employee, then the amount
of the payment shall be the greater of the payment provided for in this
Section 3.1(a) or the cash payment specified in the Other Plan. The timing of
such payment shall be the earlier of the date for such payment stated in the
Other Plan or the date upon which such Eligible Employee would be entitled to
receive a payment under Section 3.1(a)(1) or 3.1(a)(2) if he or she were not
covered by the Other Plan.
          (b) Continue to participate — on an individual or family basis, as
applicable, and at no greater cost (whether in premiums, out-of-pocket payments,
deductibles, or otherwise) — in the medical, life, disability and similar
welfare benefit plans that were offered to similarly situated employees of the
Company immediately prior to the Change in Control (or in other plans that
provide, on a plan by plan basis, equivalent or better terms and coverage) for
the period that corresponds to the Eligible Employee’s position noted below:
               (1) For each Employee in Category One, 12 months.
               (2) For each Employee in Category Two, six months.
Such participation may be pursuant to the continuation coverage rights of
Eligible Employees pursuant to Part 6 of Title I of ERISA (“COBRA”) or the
Company, an Affiliate or a Successor Employer may provide such benefits directly
through the purchase of insurance or otherwise. If benefits are provided
pursuant to COBRA continuation rights, the Company, an Affiliate or a Successor
Employer, as the case may be, shall waive all premiums that would otherwise be
due from the Eligible Employee at the time of severance. Notwithstanding this
Section 3.1(b), with respect to any Eligible Employee who is covered by the
Other Plan, the medical, life, disability and similar welfare benefits provided
to such Eligible Employee — on an individual or family basis, as applicable —
shall be the greater of those otherwise provided in this Section 3.1(b) or those
specified in the Other Plan.
          (c) Reasonable attorney’s fees and costs incurred in making a claim
for Benefits, including all costs of arbitration, mediation, or litigation.
     3.2 Additional Payments For Certain Tax Liabilities. If it is determined
that any payment or distribution by or on behalf of the Company to or for the
benefit of an Eligible Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise, but determined
without regard to any additional payments required under this Section 3.2) (a
“Payment”) would be subject to the excise tax imposed by section 4999 of the
Code, or any interest or penalties are incurred by an Eligible Employee with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Eligible Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Eligible Employee of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed

3



--------------------------------------------------------------------------------



 



with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, Eligible
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments, subject to the following:
          (a) Subject to the provisions of Section 3.2(b), all determinations
required to be made under this Section, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm or a law firm selected by the Company (the “Tax
Firm”) as of the date immediately prior to the Change in Control, provided,
however, that the Tax Firm shall not determine that no Excise Tax is payable by
an Eligible Employee unless it delivers to the Eligible Employee a written
opinion (the “Tax Opinion”) that failure to pay the Excise Tax and to report the
Excise Tax and the payments potentially subject thereto on or with the Eligible
Employee’s applicable federal income tax return will not result in the
imposition of an accuracy-related or other penalty on the Eligible Employee. In
the event that the Tax Firm is serving as accountant or auditor for the Company,
an Affiliate or a Successor Employer, an Eligible Employee may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Tax Firm
hereunder). All fees and expenses of the Tax Firm shall be borne solely by the
Company. Within 15 business days of the receipt of notice from the Eligible
Employee that there has been a Payment, or such earlier time as is requested by
the Company, the Tax Firm shall make all determinations required under this
Section, shall provide to the Company and the Eligible Employee a written report
setting forth such determinations, together with detailed supporting
calculations, and, if the Tax Firm determines that no Excise Tax is payable,
shall deliver the Tax Opinion to the Eligible Employee. Any Gross-Up Payment, as
determined pursuant to this Section, shall be paid by the Company to the
Eligible Employee within 15 days of the receipt of the Tax Firm’s determination.
Subject to the remainder of this Section, any determination by the Tax Firm
shall be binding upon the Company and the Eligible Employee; provided, however,
that the Eligible Employee shall only be bound to the extent that the
determinations of the Tax Firm hereunder, including the determinations made in
the Tax Opinion, are reasonable and reasonably supported by applicable law. As a
result of the uncertainty in the application of section 4999 of the Code at the
time of the initial determination by the Tax Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in Section 3.2(b) that an Eligible Employee is required to
make a payment of any Excise Tax, the Tax Firm shall reasonably determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Eligible Employee. In
determining the reasonableness of Tax Firm’s determinations hereunder, and the
effect thereof, the Eligible Employee shall be provided a reasonable opportunity
to review such determinations with Tax Firm and the Eligible Employee’s tax
counsel. Tax Firm’s determinations hereunder, and the Tax Opinion, shall not be
deemed reasonable until the Eligible Employee’s reasonable objections and
comments thereto have been satisfactorily accommodated by Tax Firm.
          (b) The Eligible Employee shall notify the Company in writing of any
claims by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 30 calendar days after the Eligible
Employee actually receives notice in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that the failure of the Eligible
Employee to notify the Company of such claim (or to provide any required
information with respect thereto) shall not affect any rights granted to an
Eligible Employee under this Section except to the extent that the Company is
materially prejudiced in the defense of such claim as a direct result of such
failure. The Eligible Employee shall not pay such claim prior to the expiration
of the 30-day period following the date on which he gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Eligible
Employee in writing prior to the expiration of such period that it desires to
contest such claim, the Eligible Employee shall:

4



--------------------------------------------------------------------------------



 



               (1) give the Company any information reasonably requested by the
Company relating to such claim;
               (2) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to the Eligible
Employee;
               (3) cooperate with the Company in good faith in order effectively
to contest such claim; and
               (4) if the Company elects not to assume and control the defense
of such claim, permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Eligible Employee harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section, the Company shall have the right, at its sole option, to assume the
defense of and control all proceedings in connection with such contest, in which
case it may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may either direct Eligible Employee to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and the Eligible Employee shall
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Eligible Employee to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Eligible Employee, on an interest-free
basis and shall indemnify and hold the Eligible Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Eligible Employee with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s right to assume the defense of and control
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Eligible Employee shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (c) If, after the receipt by an Eligible Employee of an amount
advanced by the Company pursuant to Section 3.2(a), the Eligible Employee
becomes entitled to receive any refund with respect to such claim, the Eligible
Employee shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Eligible Employee of an amount advanced by the Company
pursuant to Section 3.2(a), a determination is made that Eligible Employee is
not entitled to a refund with respect to such claim and the Company does not
notify the Eligible Employee in writing of its intent to contest such denial of
refund prior to the expiration of 60 days after such determination, then such
advance shall, to the extent of such denial, be forgiven and shall not be
required to be repaid and the amount of forgiven advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.
     3.3 Schedule of Payments. Subject to paragraph 3.3(a), the Company, an
Affiliate or a Successor Employer shall pay all cash Benefits described in
Section 3.1(a) in a lump sum within 30 days of the Eligible Employee’s
termination of employment with the Company or, if applicable, an Affiliate or
Successor Employer.

5



--------------------------------------------------------------------------------



 



Subject to paragraph 3.3(c), Benefits described in Section 3.1(b) shall be
provided by the Company, an Affiliate or a Successor Employer under the terms of
the applicable benefit plans. Subject to paragraph 3.3(c), Benefits described in
Section 3.1(c) shall be paid by the Company, an Affiliate or a Successor
Employer within 10 days of notice given by the Eligible Employee of the amount
of costs and expenses that have been incurred that are due to a third-party.
Subject to paragraph 3.3(c), the Benefits described in Section 3.2 shall be paid
by the Company or a Successor Employer in accordance with the procedures
described in Section 3.2. The provisions of this Plan and any payments made
herein are intended to comply with, and should be interpreted consistent with,
the requirements of Section 409A of the Code. The time or schedule of payments
to which the Eligible Employee is entitled under this Agreement may be
accelerated at any time that this Plan fails to meet the requirements of
Section 409A of the Code and any such payment will be limited to the amount
required to be included in the Eligible Employee’s income as a result of the
failure to comply with Section 409A of the Code. Accordingly, the following
additional rules apply:
          (a) If an Eligible Employee is a “specified employee” (as determined
under the Company’s policy for identifying specified employees) on the date of
his or her “separation from service” (within the meaning of Section 409A of the
Code) and if any portion of the cash Benefits described in Section 3.1(a) would
be considered “deferred compensation” under Section 409A of the Code, all such
payments (other than payments that satisfy the short-term deferral rule, as
defined in Treasury Regulation Section 1.409A-1(b)(4), or that are treated as
separation pay under Treasury Regulation Section 1.409A-1(b)(9)(iii) or
Section 1.409A-1(b)(9)(v)) shall be paid on the first business day after the
date that is six months following the Eligible Employee’s termination of
employment. Interest will accrue at the 10-year T-bill rate (as in effect as of
the first business day of the calendar year in which the termination of
employment occurs) on all payments that would have been paid to the Eligible
Employee had this delay provision not applied to the Eligible Employee and shall
be paid with the first payment after such six-month period. Notwithstanding the
foregoing, payments delayed pursuant to this six-month delay requirement shall
commence earlier in the event of the Eligible Employee’s death prior to the end
of the six-month period.
          (b) Any Gross-up Payment or other reimbursements under Section 3.2
hereof that would be considered “deferred compensation” under Section 409A of
the Code will only be paid to the extent such payments would not result in
taxation pursuant to Section 409A and shall be paid in a manner consistent with
Treasury Regulation Section 1.409A-3(i)(1)(vi), including the requirements that
(i) any such amounts be paid no later than the last day of the calendar year
following the calendar year in which the Eligible Employee or the Company remits
the applicable taxes and (ii) with respect to any such payments relating to a
tax audit or litigation addressing the existence or amount of a tax liability,
any such amounts be paid by the end of the calendar year following the calendar
year in which the taxes that are the subject of the audit or litigation are
remitted to the taxing authority, or where as a result of such audit or
litigation no taxes are remitted, the end of the calendar year following the
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.
          (c) To the extent any reimbursements or in-kind benefits due to the
Eligible Employee under this Plan constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to the Eligible Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv), including its requirement that the amount of
expenses reimbursable or in-kind benefits provided during a year may not affect
the expenses eligible for reimbursement or in-kind benefits provided in any
other year and that any reimbursement be made on or before the last day of the
year in which the expense was incurred.
          (d) Notwithstanding anything to the contrary in this Plan, any
reference to “termination” of the Eligible Employee’s employment for any reason
shall refer to a termination of employment which constitutes a “separation from
service” within the meaning of Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



SECTION 4 How Do I Become Eligible to Receive Benefits?
You will become entitled to Benefits under the Plan if you are an Eligible
Employee and, following the occurrence of a Change in Control, you satisfy any
one of the conditions described below in this Section 4. Subject to Section 7
hereof, determinations of eligibility for Benefits are made by the Administrator
and all decisions as to eligibility, the availability of Benefits under the Plan
or the interpretation of the Plan’s provisions shall be made by the
Administrator. Notwithstanding anything in this Plan to the contrary, such
decisions shall be final, binding and conclusive on the Company and any
Successor Employer.
     4.1 You are not offered employment by the Company, an Affiliate or a
Successor Employer that is substantially equivalent to the position you held
with the Company immediately prior to the Change in Control.
               (a) “Substantially equivalent,” as used in this Section 4, means
an employment position that is the same or better than the position to which it
is being compared.
               (b) Without limiting the generality of the forgoing, a position
is not substantially equivalent unless:
               (1) The annual, base cash compensation offered to the Eligible
Employee at issue is the same or greater than the Eligible Employee earned
immediately prior to the Change in Control; and
               (2) The target bonus offered to the Eligible Employee at issue is
the same or greater than the target bonus in effect for such Eligible Employee
immediately prior to the Change in Control, the target bonus offered is payable
in cash on not less than an annual basis, and any conditions placed upon the
payment of such target bonus shall be no more difficult to achieve than those,
if any, in effect for such Eligible Employee immediately prior to the Change in
Control; and
               (3) Deferred compensation, incentive and equity compensation, and
health and welfare benefits are, in the aggregate, equivalent to or better than
those provided immediately prior to the Change in Control and any successor
health and welfare coverage waives all pre-existing condition limitations and
waiting periods; and
               (4) The position does not require the Eligible Employee to
relocate or to commute more than 30 miles each way to the place of employment;
and
               (5) The position’s title, position or primary responsibilities
under this Agreement remain the same.
Additionally, a position is not substantially equivalent if such position is
determined not to be substantially equivalent by the Administrator.
     4.2 Your employment with the Company or, as applicable, an Affiliate or a
Successor Employer is involuntarily terminated within 18 months following a
Change in Control for any reason other than cause. For this purpose, termination
for “cause” means that your employment was involuntarily terminated because,
after the Change in Control, the Administrator determines that: (i) you are
convicted of a felony that adversely affects the reasonable business interests
of the Company, (ii) you committed an act of fraud or embezzlement against the
Company, any of its Affiliates or a Successor Employer that adversely affects
the reasonable business interests of the Company or any of its Affiliates, or
(iii) you intentionally neglect the fundamental responsibilities of your
employment, and such neglect remains uncorrected for more than 30 days following
written notice from the Company detailing the acts of neglect.

7



--------------------------------------------------------------------------------



 



     4.3 You voluntarily terminate employment within 18 months following a
Change in Control because your employment with the Company or, as applicable, an
Affiliate or a Successor Employer, is modified such that your position is no
longer “substantially equivalent” (as described in Section 4.1) to the position
you held immediately prior to the time of the Change in Control. Prior to
voluntarily terminating your employment pursuant to Section 4.3 you may, but are
not required to, obtain a determination from the Administrator as to whether
your employment with the Company or, as applicable, an Affiliate or a Successor
Employer, is modified such that your position is no longer “substantially
equivalent”.
SECTION 5 How Do I Make a Claim for Benefits?
Subject only to Section 7 of this document, no Eligible Employee is obligated to
make any claim for Benefits under this Plan. Subject only to Section 7 of this
document, the fact that an Eligible Employee does not make a claim for Benefits
under this Plan is in no way relevant to whether such Eligible Employee has a
right to receive Benefits under this Plan. If your Benefits are not
automatically paid to you in accordance with Section 3.3, you may file a request
for Benefits in writing with the Administrator.
SECTION 6 Can I Lose My Plan Benefits?
Generally, you will not be entitled to Plan Benefits if you do not satisfy the
eligibility requirements and conditions stated in Section 4. You will not have
to repay any Benefits to the Company if following termination of employment you
become employed by the Company or an Affiliate after Benefits are paid.
SECTION 7 What Are My Rights if My Claim for Benefits Is Denied?
If an Employee seeks Benefits under this Plan (the “Claimant”) by proving a
written request to the Administrator, then the Administrator shall determine,
within 30 days after receiving such written request, whether the Claimant is
entitled to receive such Benefits. If Administrator determines that the Claimant
is entitled to Benefits, then the Benefits shall be paid or provided in the
manner set forth in this Plan. If, however, the Administrator determines that
the Claimant is not entitled to Benefits, then the Administrator shall so notify
the Claimant in writing within the preceding 30 day period (the “First Notice of
Denial”), unless exceptional circumstances require an extension of time in order
for the Administrator to fully consider Claimant’s requests for Benefits. No
such extension may exceed 30 days. If the Administrator does not timely provide
the First Notice of Denial, then the Claimant’s request for Benefits shall be
deemed to have been denied by the Administrator, the Claimant shall be deemed to
have received a First Notice of Denial, and shall be entitled to seek review of
the First Notice of Denial as set forth below. If the Administrator does not
provide the First Notice of Denial, but does not determine that the Claimant is
entitled to Benefits, then the Claimant shall be entitled to seek a judicial
determination of his or her rights under this Plan by bringing an action in any
court of competent jurisdiction.
     7.1 The First Notice of Denial to the Claimant shall state:
     (a) The specific reasons for the denial;
     (b) Specific references to pertinent provisions of the Plan on which the
denial was based;
     (c) If applicable, a description of any additional material or information
needed for the Claimant to perfect his or her claim and an explanation of why
the material or information is needed;

8



--------------------------------------------------------------------------------



 



     (d) That the Claimant is entitled to (i) a reconsideration of such denial
if Claimant provides a written request for the same to the Administrator within
180 days after the Claimant receives the First Notice of Denial (the “First
Reconsideration Request”), (ii) review pertinent Plan documents, and
(iii) submit to the Administrator any information that the Claimant believes may
be relevant to the determination of whether the Claimant is entitled to receive
Benefits; and
     (e) The mailing address of the Administrator.
     7.2 If the Claimant timely submits a First Reconsideration Request, then
the Administrator shall reconsider its initial decision that the Claimant is not
entitled to Benefits and then make a second determination regarding whether the
Claimant is entitled to Benefits (the “Second Determination”). The Second
Determination shall be made within 30 days after a First Reconsideration Request
is received, unless exceptional circumstances require an extension of time in
order for the Administrator to fully consider the First Reconsideration Request.
No such extension may exceed 30 days.
          Regarding each First Reconsideration Request, the Administrator shall
advise the Claimant in writing of:
     (a) The Second Determination;
     (b) If the Second Determination is adverse to the Claimant, the specific
reasons for the Second Determination; and
     (c) If the Second Determination is adverse to the Claimant, the specific
provisions of the Plan on which such Second Determination is based.
If the Administrator does not timely provide the Second Determination, then the
Claimant’s request for Benefits shall be deemed to have been denied by the
Administrator, the Claimant shall be deemed to have received a Second
Determination, and the Claimant shall be entitled to seek judicial review of
such Second Determination by bringing an action in any court of competent
jurisdiction. If the Administrator does not provide the Second Determination,
but does not determine that the Claimant is entitled to Benefits, then the
Claimant shall be entitled to seek a judicial determination of his or her rights
under this Plan by bringing an action in any court of competent jurisdiction.
     7.3 Notwithstanding any statement contained in this Plan to the contrary,
each and every Employee is entitled to bring an action in a court of competent
jurisdiction to determine or enforce his or her rights under the Plan. It is not
the intention of any provision of this Plan to imply that a court of competent
jurisdiction should give any deference to any determination of the Administrator
with respect to any claim for Benefits hereunder.

9



--------------------------------------------------------------------------------



 



SECTION 8 What rights are assignable under the Plan?
You may not assign your rights under the Plan. In the case of any transaction
that would result a Change in Control, the Company shall be required to provide
that any Successor Employer to expressly and unconditionally to assume and agree
to perform the Company’s obligations under this Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. This Plan and all rights of an Eligible Employee
hereunder shall inure to the benefit of and be enforceable by the Eligible
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
SECTION 9 What Events Can Cause the Plan To Be Changed or Terminated?
The Company may terminate or amend the Plan in its sole discretion at any time
prior to a Change in Control. Once a Change in Control occurs, no amendment or
termination will be effective with respect to an Eligible Employee unless he or
she consents to such amendment in writing after consultation with legal counsel.
Moreover, after a Change in Control, the identity of the Administrator may not
be changed by an amendment without the express written consent of a majority of
individuals who are or will become Eligible Employees as a result of the Change
in Control.
In compliance with Section 402(b)(3) of ERISA, the Company must comply with the
following procedure before any termination or amendment to the Plan is
effective:
     9.1 The Plan may only be modified or terminated by a written amendment that
is authorized by the Company.
     9.2 The Company’s authorization of the amendment must be evidenced by one
of the following: (1) a resolution of the board of directors; (2) execution of
the amendment by the chief executive officer, president or secretary; or
(3) ratification of the amendment by either a resolution of the board of
directors or written confirmation of ratification by the chief executive
officer, president or secretary.
     9.3 Written or verbal notice of the amendment must be provided to the
Administrator and the Company’s Chief Executive Officer.
     9.4 Notice of the amendment must be provided to all Eligible Employees at
least 30 days prior to the effective date of the amendment.
Oral amendments and modifications of this Plan are not effective. All amendments
and modifications must be in writing and signed as provided above to be
effective.
SECTION 10 Additional Information
This Plan does not give you any rights to any particular assets of the Company.
Cash amounts paid under a severance plan are generally considered taxable income
to the recipient.
SECTION 11 What Are My Rights Under ERISA?
As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

10



--------------------------------------------------------------------------------



 



Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all Plan documents, including insurance contracts, and
copies of all documents filed by the Plan with the U.S. Department of Labor,
such as detailed annual reports and plan descriptions.
Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit Plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.
No one, including the Company or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit
under this Plan or from exercising your rights under ERISA.
If a claim for a Benefit is denied in whole or in part, you must receive a
written explanation of the reason for the denial. You have the right to have the
Plan Administrator review and reconsider your claim.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $100 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Administrator.
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of Labor
or you may file suit in a federal court. The court will decide who should pay
court costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.
If you have any questions about your Plan, you should contact the Plan
Administrator.
If you have any questions about this statement or about your rights under ERISA,
you should contact the nearest Area Office of the U.S. Labor-Management Services
Administration, Department of Labor.
SECTION 12 Summary of Plan Information
Name of Plan:         LifePoint Hospitals, Inc. Change in Control Severance Plan
Name and Address of the Company:
LifePoint Hospitals, Inc.
103 Powell Court
Suite 200
Brentwood, TN 37027

11



--------------------------------------------------------------------------------



 



Who Pays for the Plan:          The cost of the Plan is paid entirely by the
Company.
The Company’s Employer Identification No.: 20-1538254
Plan Number: 510
Plan Year: January 1 to December 31
Plan Administrator, Name, Address and Telephone No.:
Administrator
LifePoint Hospitals, Inc. Change in Control Severance Plan
c/o Chief Executive Officer
LifePoint Hospitals, Inc.
103 Powell Court
Suite 200
Brentwood, TN 37027
615-372-8500
Agent for Service of Legal Process on the Plan:
Chief Executive Officer of the Company or the Plan Administrator.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, LifePoint Hospitals, Inc. acting through the
undersigned authorized representative, has executed this amended and restated
Plan on the 10th day of December, 2008, to be effective as of December 10, 2008.

                  LifePoint Hospitals, Inc.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
     
 
   

13